         Case 1:20-cr-00438-JGK Document 12 Filed 09/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

            - against -                            20 Cr. 438 (JGK)

FABIAN RUFFAT                                      ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The parties are directed to appear for another conference

on January 7, 2021, at 10:00 a.m.

     Because a continuance is needed to allow the government to

complete discovery and for the defendant to review discovery and

determine what motions, if any, to make, and to assure the

effective assistance of counsel, the Court prospectively

excludes the time from today, September 18, 2020, until January

7, 2021, from Speedy Trial Act calculations.           The Court finds

that the ends of justice served by granting the continuance

outweigh the best interest of the defendant and the public in a

speedy trial.     This Order is entered pursuant to 18 U.S.C.

§ 3161(h)(7)(A).

SO ORDERED.

Dated:      New York, New York
            September 18, 2020          ______/s/ John G. Koeltl______
                                                John G. Koeltl
                                         United States District Judge
